PER CURIAM.
The Assistant Public Defender has filed this appeal on behalf of Keith B. Jones pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). We affirm the conviction, strike a portion of one condition of probation, strike an imposed cost/fine, and strike an imposed cost.
Probation condition (8), in part, required Jones to pay for random testing for drugs and alcohol. Because this is a special condition and the trial court did not orally pronounce that Jones must pay for random testing for drugs and alcohol, we strike that portion of condition (8). See Malone v. State, 652 So.2d 902 (Fla. 2d DCA 1995).
The written judgment imposed a cost/fine in the amount of $1245. The trial court gave no statutory authority. We strike that assessment. See Evans v. State, 653 So.2d 1103 (Fla. 2d DCA 1995).
The trial court imposed a $2 cost pursuant to section 943.25(13), Florida Statutes (1993). This is a discretionary cost which the trial court must pronounce orally at sentencing. Green v. State, 667 So.2d 432 (Fla. 2d DCA 1996). We strike that cost. Upon remand the state may seek to reimpose the cost/fine .of $1245 and the section 943.25(13) cost in accordance with the law. See Evans.
PARKER, A.C.J., and QUINCE and WHATLEY, JJ., concur.